DETAILED ACTION
	This is the second office action for US Application 17/199,992 for a Locking Cable Hanger and Method of Using.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,190,036 to Zak.  Regarding claim 1, Zak discloses a cable hanger for use in supporting a plurality of conductive cables from a messenger wire.  The cable hanger comprises a top portion (1) to engage the messenger wire, and a plurality of cable  by 2 and 3), each cable carrying surface being structured to support a corresponding conductive cable of the plurality of conductive cables.  When the top portion is engaged with the messenger wire, the plurality of cable carrying surfaces are disposed in a vertical arrangement (see figure 1).  
Regarding claim 2, the top portion comprises a hook (1) structured to at least partially encircle the messenger wire.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zak.  Regarding claim 3, Zak does not disclose the cable carrying surfaces as each having a different width.  However, the specific dimensions of the cable carrying surface are a .
Regarding claims 4-6, Zak discloses two cable carrying surface, but does not disclose three, four, or five carrying surfaces.  However, duplication of parts is a matter of design choice.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided additional cable carrying surfaces to support additional cables.
Claims 7 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art disclosed by Applicant in view of Zak.  Regarding claim 7, Applicant discloses that the prior art discloses a solar plant comprising a plurality of solar panels; a plurality of conductive cables electrically connected to, and extending from, a respective number of solar panels of the plurality of solar panels; a messenger wire extending from the plurality of solar panels; and a plurality of cable hangers (see pages 2 and 3 of the specification).  The prior art does not disclose the cable hangers as comprising a top portion engaged with the messenger wire, and a plurality of cable carrying surfaces disposed in a vertical arrangement.
Zak discloses a cable hanger for use in supporting a plurality of conductive cables from a messenger wire.  The cable hanger comprises a top portion (1) engaged with a messenger wire, and a plurality of cable carrying surfaces (formed by 2 and 3), each cable carrying surface supporting a corresponding conductive cable of the plurality of conductive cables.  The plurality of cable carrying surfaces are disposed in a vertical 
Because both the prior art disclosed by Applicant and Zak disclose cable hangers for supporting a plurality of cables on a messenger wire, it would have been obvious to one ordinary skill in the art at the effective filing date of the present invention, to substitute one cable hook for the other, to achieve the predictable result of a plurality of cable hangers, each supporting a plurality of cables from a messenger wire in a vertical arrangement.
Regarding claim 8, the top portion of Zak comprises a hook (1) structured to at least partially encircle the messenger wire.
Regarding claim 9, the prior art disclosed by Applicant in view of Zak does not disclose the cable carrying surfaces as each having a different width.  However, the specific dimensions of the cable carrying surface are a matter of design preference and would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention dependent upon the size of the cables being supported.
Regarding claims 10-12, the prior art disclosed by Applicant in view of Zak discloses two cable carrying surface, but does not disclose three, four, or five carrying surfaces.  However, duplication of parts is a matter of design choice.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided additional cable carrying surfaces to support additional cables.
	Regarding claim 13, the prior art disclosed by Applicant comprises electrical equipment electrically connected to one or more of the conductive cables so as to be 
Regarding claim 14, Applicant discloses that the prior art discloses a method of organizing a plurality of conductive cables along a messenger wire with a plurality of cable hangers (see pages 2 and 3 of the specification).  The prior art does not disclose the cable hangers as comprising a top portion engaged with the messenger wire, and a plurality of cable carrying surfaces disposed in a vertical arrangement.
Zak discloses a cable hanger for use in supporting a plurality of conductive cables from a messenger wire.  The cable hanger comprises a top portion (1) engaged with a messenger wire, and a plurality of cable carrying surfaces (formed by 2 and 3), each cable carrying surface supporting a corresponding conductive cable of the plurality of conductive cables.  The plurality of cable carrying surfaces are disposed in a vertical arrangement (see figure 1) such that the conductive cables are positioned by the cable hanger in a corresponding vertical arrangement.  
The method comprises engaging the top portion of each cable hanger with the messenger wire such that each cable hanger hangs below the messenger wire; placing a first conductive cable of the plurality of conductive cables in engagement with a first cable carrying surface; and placing a second conductive cable in engagement with a second cable carrying surface.
Because both the prior art disclosed by Applicant and Zak disclose cable hangers for supporting a plurality of cables on a messenger wire, it would have been obvious to one ordinary skill in the art at the effective filing date of the present invention, to substitute one cable hook for the other, to achieve the predictable result of a plurality of cable hangers, each supporting a plurality of cables from a messenger wire in a vertical arrangement.
Regarding claims 15 and 16, the prior art disclosed by Applicant in view of Zak discloses two cable carrying surface, but does not disclose three or four carrying surfaces for 3rd and 4th conductive cables, respectively.  However, duplication of parts is a matter of design choice.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided additional cable carrying surfaces to support additional cables.
Regarding claims 17 and 18, the prior art disclosed by Applicant comprises electrical equipment electrically connected to one or more of the conductive cables so as to be electrically connected to one or more of the plurality of panels (see pages 2 and 3 of the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1869407 to Brenizer
US 1698531 to Brenizer
US 1705233 to Brenizer
US 2012/0318934 to Thomas
US 9518683 to Heppler
US 8294030 to Pollard, Jr.
The above prior art discloses various cable hangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632